        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §           CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and ALPHA                      §
ENTERTAINMENT LLC                                 §
                                                  §           December 22, 2020
       Defendants.                                §

                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               AMENDED APPLICATION FOR PREJUDGMENT REMEDY

       Pursuant to Rule 64 of the Federal Rules of Civil Procedure, Rule 4(c) of the Local Rules

of Civil Procedure for District of Connecticut, and Connecticut General Statutes § 52-278a et

seq., plaintiff Oliver Luck respectfully submits this memorandum of law in support of his

amended application for a prejudgment remedy.

                                PRELIMINARY STATEMENT

       This action arises from a personal guaranty (the “Guaranty”) made by Defendant Vincent

K. McMahon (“McMahon”) in favor of Plaintiff Oliver Luck to induce Mr. Luck to serve as the

Commissioner and CEO of the XFL, a professional football league owned by Alpha

Entertainment LLC (“Alpha”). McMahon is the Chairman and the controlling owner of Alpha.

Under the Guaranty, McMahon personally, unconditionally, and irrevocably guaranteed—as a

primary obligor—the payment and performance of Alpha’s agreement and obligations to Mr.

Luck under the Employment Contract. Specifically, McMahon waived all “circumstances that

may . . . constitute a legal or equitable discharge or defense” to any action to enforce the

Guaranty.

       By letter dated April 9, 2020, Alpha wrongfully terminated Mr. Luck’s employment and
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 2 of 12




repudiated the Employment Contract (the “Termination Letter”). The Termination Letter

purports to terminate the Employment Contract for cause and makes pretextual and meritless

allegations regarding Mr. Luck’s performance as Commissioner and CEO of the XFL. Mr. Luck

wholly disputes and rejects the allegations in the Termination Letter. As described in Mr. Luck’s

response letter to the Termination Letter dated April 16, 2020 (the “Response Letter”), Mr. Luck

did not commit any act or omission during his employment with Alpha that would qualify for

termination for cause. Despite the express terms of the Employment Contract, Alpha and its

chairman McMahon never provided written notice and a thirty (30) day opportunity to cure.

       Consequently, Alpha’s termination of Mr. Luck’s employment, purportedly for cause,

was wrongful and constituted a repudiation of its obligations under the Employment Contract.

Despite the terms of his Guaranty, McMahon has failed and refused to pay Mr. Luck in full for

all compensation due to him throughout the remaining duration of the Employment Contract.

Therefore, McMahon has breached the Guaranty.

       As shown below, and as will be demonstrated at the hearing of this matter, Mr. Luck has

more than satisfied the standard for a prejudgment remedy under Connecticut law, which

requires only a showing of probable cause to believe that Mr. Luck will prevail and obtain a

judgment in the amount of the prejudgment remedy. The Court should grant this Application

and order a prejudgment remedy against McMahon in the amount of $23.8 million.

                                   STATEMENT OF FACTS

       On May 30, 2018, Mr. Luck entered into a five-year Employment Contract with Alpha.

See Ex. 1. 1 As set forth in the Employment Contract, Mr. Luck agreed to serve as the



1
 All references to exhibits are the exhibits attached to Oliver Luck’s Declaration in Support of
Plaintiff’s Amended Application for Prejudgment Remedy (ECF No. 116).
                                                 2
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 3 of 12




Commissioner and CEO of the XFL, a professional football league, from July 1, 2018 to June 30,

2023. Id. at p. 2. The Employment Contract provides that Mr. Luck is to receive, inter alia, an

annual base salary of $5,000,000 per contract year, paid monthly, and a guaranteed annual bonus

of $2,000,000 payable on the last day of each contract year, subject to his continued employment

on the scheduled payment date. Id. Under the Guaranty, McMahon—as the controlling owner

of Alpha and primary (if not exclusive) funder of XFL operations—personally, unconditionally,

and irrevocably guaranteed Alpha’s performance of its agreements and obligations to Mr. Luck

under the Employment Contract, including, but not limited to, payment of Mr. Luck’s base salary

and guaranteed annual bonuses. See Ex. A to Ex. 1. McMahon’s obligations pursuant to the

Guaranty are unconditional, absolute, continuing, and irrevocable. Id. Further, McMahon

waived all “circumstances that may . . . constitute a legal or equitable discharge or defense” to

any action to enforce the Guaranty. Id.

       The Employment Contract provides that Mr. Luck could be terminated “for Cause” or

“without Cause.” Ex. 1 at p. 3. The definition of “Cause” includes “Mr. Luck’s willful and

intentional material misconduct in performance of his duties or gross negligence of his duties.”

Id. As defined in the Employment Contract, an act or omission is considered “willful” only

when done, or omitted to be done, by Mr. Luck in bad faith or without the reasonable belief that

it is in the best interest of the XFL. Id. A termination for Cause entitles Mr. Luck to be paid

only for previously accrued salary and vested employee benefits, while a termination without

Cause entitles Mr. Luck to receive a lump sum cash payment consisting of, inter alia, Mr.

Luck’s base salary and guaranteed annual bonuses that would otherwise be payable throughout

the remaining duration of the Employment Contract. Id. Further, pursuant to the Employment

Contract, if the act or omission that would otherwise constitute “Cause” under the Employment


                                                 3
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 4 of 12




Contract is reasonably susceptible to cure, Alpha must give Mr. Luck thirty (30) days written

notice to cure. Id.

       In a letter dated April 9, 2020, which was approved by McMahon, Alpha wrongfully

terminated Mr. Luck’s employment—purportedly for Cause—effective immediately, and

repudiated the Employment Contract. Ex. 2. The Termination Letter set forth pretextual and

meritless allegations related to Mr. Luck’s acts or omissions as Commissioner and CEO of the

XFL. Id. The Termination Letter falsely accused Mr. Luck of “gross negligence,” “willful

disregard of the lawful instructions of McMahon concerning [his] material duties,” and “not

devot[ing] all of [his] business time to the performance of [his XFL] duties since March 13th.”

Id. Mr. Luck wholly disputes and rejects the allegations in the Termination Letter and responded

to the baseless allegations via his Response Letter. Ex. 3.

       As set forth in his Response Letter, throughout Mr. Luck’s tenure as Commissioner and

CEO of the XFL, he worked diligently and cooperatively with McMahon and others to establish,

build, and promote the XFL. Id. Mr. Luck oversaw issues relating to football game-play

personnel, football operations, football safety, and football rule innovation. Id. All of Mr.

Luck’s acts and omissions as Commissioner and CEO of the XFL were done in good faith and

with the reasonable belief that such acts and omissions were in the best interests of the XFL and

Alpha. Id.

       The Termination Letter contains numerous inaccuracies. For example, the Termination

Letter falsely states that Mr. Luck violated XFL policy and directives issued by McMahon when

Mr. Luck signed wide receiver Antonio Callaway (“Callaway”). Ex. 2. Yet contrary to the

claim in the Termination Letter, the XFL had no policy in place at the time that would have

disqualified Callaway when he signed to play in the XFL. See Ex. 3. Further, McMahon was


                                                 4
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 5 of 12




made aware of the signing of Callaway in advance and did not object at the time. Id. In fact,

McMahon had instructed Mr. Luck to upgrade the quality of receivers in the XFL, and the

signing of Callaway accomplished that goal. Id. When McMahon told Mr. Luck in January

2020 that he wanted Callaway terminated, Mr. Luck promptly followed McMahon’s directive.

Id. At no time did Mr. Luck intentionally violate XFL policy or directive.

       The Termination Letter also falsely states that since March 13, 2020, Mr. Luck has been

disengaged with the XFL. Ex. 2. While the COVID-19 pandemic and resulting XFL and

government orders prohibited Mr. Luck from returning to the XFL offices after March 15, 2020,

Mr. Luck continued to fulfill his obligations and responsibilities to the XFL and Alpha until his

termination on April 9, 2020. Ex. 3. During this time, Mr. Luck communicated with McMahon

via text message and McMahon was well aware of Mr. Luck’s efforts related to the XFL, as

evidenced by McMahon’s responses to the text messages. Id. For example, Mr. Luck

communicated with college athletic administrators regarding the possibility of the college

football season being moved to the spring of 2021, and Mr. Luck shared this information with

McMahon. Id. Mr. Luck worked with numerous other XFL employees and representatives

regarding the shutdown of XFL operations and facilities and had numerous conversations

regarding the possibility of signing certain XFL players for the 2021 season. Id. Mr. Luck also

worked with other XFL staff members to finalize the 2021 football budget request by McMahon,

and submitted it on March 27, 2020. Id. Since early March 2020, Mr. Luck was part of the

XFL’s COVID-19 working group to monitor the impact of the virus on the XFL’s operations.

Id. Further, Mr. Luck prepared a video, at McMahon’s request, thanking XFL fans for their

support. Id. Mr. Luck and McMahon had a meeting scheduled for April 3, 2020, and the

meeting was cancelled by McMahon’s office. Id. All of the evidence supports Mr. Luck’s claim


                                                5
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 6 of 12




that he was very much engaged in the XFL operations after March 13, 2020, and continued to

devote substantially all of his business time to his XFL duties. The allegations in the

Termination Letter are simply false.

       The Termination Letter also claims, without merit, that the manner and method that Mr.

Luck used to locate teams and negotiate term sheets with venues, was grossly negligent. Ex. 2.

The selection of venues, however, along with the negotiation of terms sheets, were a joint effort

by numerous XFL employees and consultants. Ex. 3. McMahon was kept apprised of the site

selections and negotiations. Id. No cities or stadiums were selected, or agreements signed,

without McMahon’s prior authorization and approval. Id.

       During his time as Commissioner and CEO of the XFL, neither Alpha nor McMahon

provided Mr. Luck with written notice of any purported belief that he was not executing his

responsibilities with competence or diligence, nor did either provide written notice that any of

Mr. Luck’s acts or omissions constituted “Cause” under the Employment Contract. Despite the

fact that the supposed deficiencies in performance described in the Termination Letter, if

accurate, would have been susceptible to cure, neither Alpha nor McMahon provided Mr. Luck

with the required thirty (30) day written notice to effect the cure.

       One day after sending Mr. Luck the Termination Letter, Alpha suspended operations of

the XFL and laid off virtually its entire staff. On April 13, 2020, Alpha filed for Chapter 11

bankruptcy protection in the United States Bankruptcy Court for the District of Delaware.

       Mr. Luck promptly commenced this action against McMahon for failing to pay all

amounts owed to Mr. Luck and McMahon’s breach of his obligations under the Guaranty. Mr.

Luck now seeks a prejudgment remedy to ensure the preservation of McMahon’s assets pending

a final judgment.


                                                  6
         Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 7 of 12




                                       LEGAL STANDARD

        Connecticut General Statute § 52-278a et seq. authorizes the issuance of prejudgment

remedies in Connecticut. This statute applies with equal force in Connecticut federal courts.

Rule 64 of the Federal Rules of Civil Procedures provides that, in federal court, “every remedy is

available that, under the law of the state where the court is located, provides for seizing a person

or property to secure satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a); see also

Bahrain Telecommunications Co. v. Discoverytel, Inc., 476 F. Supp. 2d 176, 183 (D. Conn.

2007) (“Rule 64 thus authorizes a federal court to borrow relevant state law on provisional

remedies.”). Further, Rule 4(c) of the Local Rules of Civil Procedure for the District of

Connecticut provides that “a party may secure a pre-judgment remedy (‘PJR’) as permitted by,

and in accordance with, the law of the State of Connecticut.”

        Under Connecticut law, a prejudgment remedy is intended to secure the satisfaction of a

judgment should the movant prevail. SS & C Techs., Inc. v. Providence Inv. Mgmt., 582 F. Supp.

2d 255, 257 (D. Conn. 2008). The Connecticut prejudgment remedy statute provides:

        If the court, upon consideration of the facts before it and taking into account any
        defenses, counterclaims or set-offs, claims of exemption and claims of adequate
        insurance, finds that the plaintiff has shown probable cause that such a judgment
        will be rendered in the matter in the plaintiff's favor in the amount of the
        prejudgment remedy sought and finds that a prejudgment remedy securing the
        judgment should be granted, the prejudgment remedy applied for shall be granted
        as requested or as modified by the court.

Conn. Gen. Stat. § 52-278d(a). Therefore, an application for a prejudgment remedy “shall be

granted” whenever there is “probable cause that such a judgment will be rendered in the matter

in the plaintiff’s favor.” Id.

        “‘Probable cause’ is less demanding than the ‘preponderance of the evidence’ or the

‘likelihood of success’ standards. . . . It is a flexible common sense standard, . . . consisting of a


                                                   7
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 8 of 12




bona fide belief in the existence of facts essential under the law for the action and such as would

warrant a man of ordinary caution, prudence and judgment, under the circumstances, in

entertaining it.” (Citations omitted; internal quotation marks omitted.) SS & C Techs., Inc. v.

Providence Inv. Mgmt., 582 F. Supp. 2d at 257. “The plaintiff does not have to establish that he

will prevail, only that there is probable cause to sustain the validity of the claim. . . . The court's

role in such a hearing is to determine probable success by weighing probabilities.” (Citation

omitted.) New England Land Co. v. DeMarkey, 213 Conn. 612, 620 (1990).

                                            ARGUMENT

I.     Mr. Luck’s termination was wrongful; Alpha has repudiated the Employment Contract;
       and McMahon has failed to perform pursuant to the Guaranty.

        Mr. Luck more than meets the probable cause standard in this case. The facts clearly

demonstrate that Mr. Luck never performed any act or omission that would qualify for

termination for Cause under the Employment Contract. To the contrary, all of Mr. Luck’s acts or

omissions were done in good faith and in furtherance of the XFL’s interests. As the evidence at

the hearing of this matter will demonstrate, Alpha’s allegations in the Termination Letter are

meritless and pretextual. The COVID-19 pandemic had a severe economic impact on Alpha’s

business, as evidenced by Alpha’s decision to cease operations shortly after the pandemic forced

the cancellation of the XFL’s inaugural season. It is not a coincidence that Alpha issued the

Termination Letter to Mr. Luck contemporaneously with its cessation of operations. By

manufacturing a basis to terminate the Employment Contract for Cause, it is clear that McMahon

is simply attempting to avoid his obligations to Mr. Luck under the Guaranty.

        No basis existed to terminate Mr. Luck’s employment for Cause. By so doing, Alpha

wrongfully terminated Mr. Luck’s employment and repudiated the Employment Contract. A

contract repudiation entitles Mr. Luck to full contract damages. See Coppola Constr. Co. v.

                                                   8
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 9 of 12




Hoffman Enterprises Ltd. Partnership, 157 Conn. App. 139, 161-62 (2015). Here, McMahon

personally, unconditionally, and irrevocably guaranteed Alpha’s performance of its agreements

and obligations to Mr. Luck under the Employment Contract and waived any legal or equitable

defenses to Mr. Luck’s enforcement of the Guaranty. Further, in the Response Letter, demand

was made on McMahon to perform under his Guaranty. See Ex. 3 at p. 4. He has failed and

refused to do so. Thus, McMahon is obligated under the Guaranty to immediately pay Mr. Luck

the amounts due under the Employment Contract. See A.T. Clayton & Co. v. Hachenberger,

920 F. Supp. 2d 258, 263 (D. Conn. 2013) (“In Connecticut, [a] guarantee is a promise to answer

for the debt, default or miscarriage of another.”) (citations and internal quotation marks omitted).

II.    Alpha repudiated the Employment Contract because it never gave Mr. Luck the required
       written notice to cure the alleged deficiencies, and McMahon is liable to Mr. Luck
       pursuant to the Guaranty.

       Pursuant to the express terms of the Employment Contract, Alpha was required to give

thirty (30) days written notice to Mr. Luck to effect the cure of any act or omission that

constitute “Cause” under the contract and is reasonably susceptible to cure. All of Mr. Luck’s

supposed deficiencies outlined in the Termination Letter, even if true (which Mr. Luck

vigorously denies), would have been reasonably susceptible to cure. For example, if the

allegation were true that Mr. Luck was not devoting substantially all of his business time to his

XFL duties, it could have been cured following notice. Similarly, if the allegation were true that

Mr. Luck was acting in violation of XFL policy and directive, this too could have been cured

following notice. Yet, Alpha never provided Mr. Luck with any notice, and the first time Mr.

Luck was informed that his conduct constituted “Cause” under the Agreement was when he

received the Termination Letter. Likewise, Mr. Luck’s personal use of the iPhone issued to him

by Alpha was easily curable following notice. However, Alpha never provided Mr. Luck with


                                                 9
        Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 10 of 12




any notice, and waited until this lawsuit was pending to assert such grounds for termination.

        When Alpha failed to provide the required written notice to cure and then purported

summarily to terminate Mr. Luck’s employment for Cause, Alpha repudiated the Employment

Contract, and materially breached the agreement.

        “[I]f a party who has a power of termination by notice fails to give the notice in
        the form and at the time required by the agreement, it is ineffective as a
        termination. . . . One who deviates from the terms and the circumstances
        specified in the agreement for giving notice . . . may be regarded as having
        repudiated the contract, with all the effects of repudiation including giving the
        injured party a right to damages . . . . [A] party's failure to comply with the notice
        provision in a termination clause . . . amounts to a material breach of the
        contract.”

Semac Elec. Co., Inc. v. Skanska USA Bldg., Inc., 195 Conn. App. 695, 715 (2020) (quoting

Coppola Constr. Co. v. Hoffman Enterprises Ltd. Partnership, 157 Conn. App. at 169).

        Alpha materially breached the Employment Agreement. McMahon, as primary obligor

pursuant to the Guaranty, is liable to Mr. Luck for all sums owed under the contract, but has

failed to do so.

                                         CONCLUSION

        For all the foregoing reasons as well as those that will be demonstrated at the hearing of

this matter, the Court should grant plaintiff Oliver Luck’s Application for Prejudgment Remedy

and issue an Order allowing him to attach and/or garnish sufficient property of defendant

Vincent K. McMahon to secure the sum of $23.8 million, and such other prejudgment remedy

as the Court deems appropriate.




                                                 10
Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 11 of 12




                             Respectfully submitted,

                             PLAINTIFF OLIVER LUCK

                              /s/ Andrew M. Zeitlin
                             Andrew M. Zeitlin (Fed. Bar No. ct21386)
                             Joette Katz (Fed Bar No. ct30935)
                             SHIPMAN & GOODWIN LLP
                             300 Atlantic Street
                             Stamford, CT 06901
                             Telephone: (203) 324-8100
                             Facsimile: (203) 324-8199
                             Email: azeitlin@goodwin.com
                             Email: jkatz@goodwin.com

                             AND

                              /s/ Paul J. Dobrowski
                             Paul J. Dobrowski (phv10563)
                             Vanessa L. Pierce (phv10561)
                             DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                             4061 Washington Avenue, Suite 200
                             Houston, Texas 77007
                             Telephone: (713) 659-2900
                             Facsimile: (713) 659-2908
                             Email: pjd@doblaw.com
                             Email: vpierce@doblaw.com

                             HIS ATTORNEYS




                               11
          Case 3:20-cv-00516-VAB Document 122 Filed 12/22/20 Page 12 of 12




                                 CERTIFICATE OF SERVICE


        I hereby certify that on December 22, 2020, a copy of the foregoing Memorandum of
Law in Support of Plaintiff’s Amended Application for Prejudgment Remedy was filed
electronically and served on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system, or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.



                                                /s/ Andrew M. Zeitlin             ______
                                              Andrew M. Zeitlin (Fed. Bar. No. ct21386)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, CT 06901
                                              Telephone: (203) 324-8100
                                              Facsimile: (203) 324-8199
                                              Email: azeitlin@goodwin.com


9349836




                                                 12
